Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 9 and 13 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taki (US Pub. No. 2009/0174578 A1).
As to claim 1, Taki shows a device 100 (Fig. 1 and para. 47) comprising: a plurality of light emitters (101 – 104) configured to emit light  at a tissue of a user (Fig. 3 and paras. 49 and 50); a plurality of photodiodes (106, 107, 108, 109, Figs. 2 and 3 and para. 49) configured to sense  at least a portion of a reflection of the emitted light (para. 50) and generate sensor data (via detection controller 110, for example, para. 49) indicative of movement of anatomic features in the tissue of the user (wrist/finger, for example, para. 50); a plurality of channels (converter 122, 125, 128,131, switches 123, 126, 129, 132 and/or LED driving circuits 121, 124, 127, 130, Fig. 6 and para. 60), each channel associated with one of the plurality of light emitters and one of the plurality of photodiodes (Fig. 6 and para. 60) and further associated with a signal pattern including the sensor data from the respective photodiode (Fig. 5 and paras. 57 and 58); and logic (inherently included in any electronic device) configured to: receive the signal patterns of the plurality of channels, determine signal characteristics from the signal patterns, and determine a hand gesture from the determined signal characteristics (Fig. 5 and paras. 57 and 58).
As to claim 13, Taki shows a method of determining a hand gesture (of a wrist/finger, for example, para. 50), the method comprising: emitting light from a plurality of light emitters (101 – 104) at a tissue of a user (Fig. 3 and paras. 49 and 50); receiving at least a portion of a reflection of the emitted light (para. 50) using a plurality of photodiodes (106, 107, 108, 109, Figs. 2 and 3 and para. 49); generating sensor data from the received light (via detection controller 110, for example, para. 49), the sensor data indicative of movement of anatomic features in the tissue of the user (wrist/finger, for example, para. 50); associating the plurality of light emitters and plurality of photodiodes with a plurality of channels (converter 122, 125, 128,131, switches 123, 126, 129, 132 and/or LED driving circuits 121, 124, 127, 130, Fig. 6 and para. 60); associating signal patterns included in the sensor data to the plurality of channels (Fig. 5 and paras. 57 and 58); determining signal characteristics from the signal patterns; and determining a hand gesture from the determined signal characteristics (Fig. 5 and paras. 57 and 58).
As to claims 2 and 14, Taki shows that the signal patterns from at least some of the plurality of channels are associated with a hand clench of the user (rock gesture, for example, Fig. 5 and paras. 57 and 58), and the signal patterns from others of the plurality of channels are associated with a hand flap of the user (i.e. paper, for example, Fig. 5 and paras. 57 and 58).	
As to claim 3, Taki shows that the plurality of light emitters includes two light emitters (Figs. 3 and 6), the plurality of photodiodes includes two photodiodes (Figs. 3 and 6), and the plurality of channels includes eight channels (Fig. 6).
As to claims 4 and 15, Taki shows that the determination of the signal characteristics of the signal patterns includes determining a relationship between a peak and a trough of a signal pattern (Fig. 5 and paras. 57 and 58).
As to claim 5, Taki shows that at least some of the signal characteristics include the trough occurring before the peak in the respective signal pattern, and the relationship is identified by a sign indicative of the trough occurring before the peak (Fig. 5 and paras. 57 and 58).
As to claim 6, Taki shows that at least some of the signal characteristics include the peak occurring before the trough in the respective signal pattern, and the relationship is identified by a sign indicative of the peak occurring before the trough (Fig. 5 and paras. 57 and 58).
As to claim 7, Taki shows that the determination of the hand gesture includes determining a difference in the signal characteristics of at least two of the plurality of channels (Fig. 5 and paras. 57 and 58).
As to claim 8, Taki shows that the determination of the signal characteristics of the signal patterns includes determining a time difference between a peak and a trough in a signal pattern (Fig. 5 and paras. 57, 58 and 177, note that the signals are measured over time).
As to claim 9, Taki shows that the determination of the signal characteristics of the signal patterns includes determining a period between peaks in a signal pattern (Fig. 5 and paras. 57, 58 and 177, note that the signals are measured over time).
As to claim 16, Taki shows that the relationship includes a sign indicative of a relative order of the peak and the trough in the signal pattern or a time difference between the peak and the trough in the signal pattern (Fig. 5 and paras. 57, 58 and 177, note that the signals are measured over time).
As to claim 17, Taki shows that the determination of the hand gesture includes determining a difference in the signal characteristics of at least two of the plurality of channels (Fig. 5 and paras. 57, 58 and 177, note that the signals are measured over time).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taki in view of Murillo et al. (US Pub. No. 2011/0173204).
As to claim 10, Taki does not specifically show that the determination of the signal characteristics of the signal patterns includes determining a phase between peaks in a signal pattern.
Murillo shows that a determination of characteristics of signal patterns includes determining a phase between peaks in a signal pattern (para. 109).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Taki with those of Murillo by deciphering the data in this way because designing the system in this way allows the device to determine the distance between a sensor and a particular object (para. 109)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Taki in view of Ivanchenko (US 10,088,924).
As to claim 11, Taki does not show that the sensor data is divided into a plurality of frames and the logic is further configured to: analyze one or more of the plurality of frames and extract frequency information as additional signal characteristics used in the determination of the hand gesture.
Ivanchenko shows that sensor data is divided into a plurality of frames and that logic is configured to: analyze one or more of the plurality of frames and extract frequency information as signal characteristics used in the determination of a hand gesture (Col. 7, lines 4 – 30).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Taki with those of Ivanchenko by analyzing the data in this way because designing the system in this way allows the device to determine the motion of an object (Col. 7, lines 4 – 30).
Claims 12 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taki in view of Connor (US Pub. No. 2015/0366504).
As to claims 12 and 18, Taki does not show one or more of a force sensor and an accelerometer, wherein the force sensor is configured to measure a force and generate force sensor data, and the accelerometer is configured to measure an acceleration and generate accelerometer data, wherein the logic is further configured to: receive the force sensor data, the accelerometer data, or both, and further determine the signal characteristics from the received force sensor data, the received accelerometer data, or both.
Connor shows a force sensor and an accelerometer configured to provide signal characteristics so as to aid in tracking object movement (para. 112).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Taki with those of Connor by incorporating multiple sensors because designing the system in this way allows the device to provide more accurate data (para. 111).
As to claim 19, Taki does not show filtering out information from the sensor data before the determination of the signal characteristics.
Connor shows filtering out information from the sensor data before the determination of the signal characteristics (para. 151).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Taki with those of Connor by incorporating a filter because designing the system in this way allows the device to filter external noise (para. 151).
As to claim 20, Taki does not show that the information includes heart rate frequencies.
Connor shows that information includes heart rate frequencies (para. 135).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Taki with those of Connor by incorporating multiple sensors including a heart rate sensor because designing the system in this way allows the device to provide more accurate data (para. 111).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627